Exhibit 10.3
EMPLOYMENT AGREEMENT
AGREEMENT, dated as of May 13, 2009 by and between ABTECH INDUSTRIES, Inc., a
Delaware Corporation having an office at 4110 N. Scottsdale Road, Suite 235,
Scottsdale, AZ, 85251 (the “Company”), and Lane J. Castleton, residing at 2727
E. Pegasus St., Gilbert, AZ 85234 (“Executive”).
WITNESSETH:
WHEREAS, the Company desires to employ Executive as Vice President and Chief
Financial Officer, and Executive desires to be so employed by the Company;
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:

1.   Employment Term. The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, as Vice President and Chief Financial
Officer, upon the terms and conditions contained in this Agreement. The term of
Executive’s employment hereunder (the “Employment Period”) shall commence on the
date hereof (the “Effective Date”) and shall continue until terminated by either
party as hereinafter provided.

2.   Duties. During the Employment Period, Executive shall serve as Vice
President and Chief Financial Officer, and report to the President of the
Company. Executive shall diligently, competently and faithfully perform for the
Company the duties of said office as outlined in the Company’s By-Laws, and such
other duties typical of Executive’s position as shall be specified, designated
or modified, from time to time, by the Board of Directors of the Company.
Executive shall devote all of his business time and effort to the performance of
his duties to the Company hereunder.

3.   Compensation.

  a.   Base Salary: During the Employment Period the Company shall pay to
Executive a salary at the minimum annual rate of $120,000.     b.   Performance
Incentives:

  i)   Upon the Company achieving an annual revenue pace of $5,000,000 in a
two-quarter period (i.e., over $2,500,000 in revenue is recognized in a period
of two-consecutive quarters), Executive’s minimum annual salary shall thereafter
be increased to $150,000.     ii)   Upon the Company achieving an annual revenue
pace of $10,000,000 in a two-quarter period (i.e., over $5,000,000 in revenue is
recognized in a period of two consecutive quarters), Executive’s minimum annual
salary shall thereafter be increased to $175,000.     iii)   Any cash bonuses
awarded to Executive during the term of this agreement will be at the discretion
of the Board of Directors.

4.   Expenses and Benefits.

  (a)   During the Employment Period, the Company agrees to promptly reimburse
Executive for all reasonable expenses paid or incurred by Executive in
connection with the performance of his duties for the Company hereunder,
including without limitation expenses for travel, entertainment

 



--------------------------------------------------------------------------------



 



      and similar items; provided, however, that the Executive provides
documentation reasonably satisfactory to the Company and its accountant for all
expenses.

  (b)   During the Employment Period, Executive shall be entitled to participate
in any retirement, pension, profit-sharing, or other similar plan or plans which
may be instituted by the Company for the benefit of its staff employees
generally, upon such terms and subject to the eligibility requirements
stipulated in such plans, which may be amended from time to time.     (c)  
During the Employment Period, Executive shall be entitled to participate in any
bonus, stock option, supplemental compensation, or other similar plans which may
be instituted by the Board or any compensation committee of the Board of
Directors of the Company, upon such terms and subject to the eligibility
requirements stipulated in such plans, which may be amended from time to time.  
  (d)   During the Employment Period, Executive shall be entitled to four
(4) weeks paid vacation per year in accordance with such Company policies as may
be in effect from time to time.     (e)   During the Employment Period,
Executive and Executive’s dependents shall be entitled to participate in and be
covered by the Company’s group health insurance plan as may be in effect from
time to time.

5.   Termination. Executive’s employment hereunder may be terminated as follows:

  (a)   Automatically upon the death of Executive.

  (b)   In the event of the Permanent Disability (as defined below) of
Executive, at the option of the Company by written notice to Executive or his
personal representative. In the event of such written notice, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice to Executive. As used herein, the term “Permanent
Disability” shall mean a physical or mental incapacity or disability which
renders (or is reasonably expected to render) Executive unable to substantially
render the services required hereunder for an aggregate of ninety (90) days in
any 365-day period, as certified by either Executive’s attending physician or a
licensed physician retained by the Company for the purposes of making such
determination. In the event of any disagreement between Executive’s attending
physician and such physician retained by the Company, the matter shall be
resolved by a third licensed physician selected jointly by Executive’s physician
and the Company’s physician.     (c)   At the option of the Company, by written
notice to Executive upon the occurrence of any one or more of the following
events:

  (i)   any action by Executive constituting fraud, embezzlement or dishonesty
in the course of his employment hereunder;     (ii)   any conviction of
Executive of a felony;     (iii)   insubordination by Executive in the
performance of his duties hereunder; or     (iv)   a breach by Executive of any
of his material obligations under this Agreement, if such breach is not cured
within 30 days after written notice thereof by the Board to Executive.

-2-



--------------------------------------------------------------------------------



 



  (v)   in the event Company determines it is in Company’s best interest to
terminate the employment of Executive, in which case Executive’s employment
shall terminate 15 days after written notice thereof by the Board to Executive.
    (d)   At the option of Executive, by written notice to the Company, for Good
Reason. For the purposes of this Agreement, “Good Reason” shall mean:

  (i)   the assignment to Executive of any duties materially inconsistent with
Executive’s position (including offices, titles and reporting requirement),
authority, duties or responsibilities as contemplated by Section 2 of this
Agreement, unless such assignment or action by the Company is cured by the
Company within 30 days after receipt of written notice thereof by Executive to
the Company;     (ii)   any failure by the Company to comply with any of the
provisions of Section 3 or 4 of this Agreement, if such failure is not cured
within 15 days after written notice thereof by Executive to the Company.

  (e)   At the option of Executive, in the event Executive determines it is in
Executive’s best interest to terminate employment with the Company, in which
case Executive’s employment shall terminate 15 days after written notice thereof
by the Executive to the Board.

6.   Effect of Termination.

  (a)   Upon the termination of Executive’s employment under Section 5(a), (b),
(c)(v), (d) and (e) herein, Executive or Executive’s estate or beneficiary, as
the case may be, shall be entitled to receive any amounts accrued or fully
vested pursuant to Sections 3 or 4 (through the effective date of such
termination) to the extent not theretofore paid.     (b)   Upon the termination
of Executives employment under Section 5(c)(i-iv), effective immediately upon
such termination, Executive shall be entitled to no further compensation of any
sort, including but not limited to any accrued but unpaid benefits.     (c)   If
the Company terminates the Executive’s employment pursuant to the provisions of
Section 5(a), 5(b) or 5(c)(i-iv) herein (i.e, for “good cause”) or if Executive
terminates employment pursuant to the provisions of Section 5(e), then Company
shall not be obligated to pay any severance benefit to Executive under this
Agreement.     (d)   If the Company terminates the Executive’s employment
pursuant to Section 5(c)(v) herein (i.e., “without good cause”), or if Executive
terminates his employment for “Good Reason” pursuant to Section 5(d) herein,
then:

  (i)   Company shall pay to the Executive a severance benefit equal to
Executive’s salary at the then current annual salary rate for a period equal to
the product of (A) the number of years of service of Executive with the Company
(specifically including those years of service rendered prior to the Effective
Date) times (B) two (2) months. For the purpose of determining the severance
compensation pursuant to the above provision, Executive’s hire date shall be
March 16, 1998 and a year of service shall be each twelve (12) month period of
time (including the partial year underway at the time of termination) in which
Executive rendered 1000 hours or more of service. The Company may elect to pay
the severance benefit described herein either as one lump sum within 30 days of
the notice of termination, or in a series of bi-weekly installments beginning on
the regularly scheduled payday of the

-3-



--------------------------------------------------------------------------------



 



      Company which follows the effective date of such termination with the
amount of each such installment being equal to the Executive’s then current
bi-weekly salary amount.

  (ii)   Company shall pay to the Executive an additional severance benefit
equal to the cost of extending the Executive’s health insurance coverage under
the provisions of COBRA for a period of eighteen (18) months, with such
severance amount being paid in a lump sum payment grossed up to cover the taxes
that Executive is required to pay on such benefit.     (iii)   All stock options
theretofore granted to the Executive to purchase any equity shares of Company
shall become immediately and fully vested and exercisable in accordance with the
terms of the Company’s stock option plans and grant awards.

  (e)   Upon termination of Executive’s employment for whatever reason:

  (i)   the Company shall be entitled to deduct from Executive’s final pay any
amounts owed to the Company by Executive at the time of such termination, and  
  (ii)   the Company shall be required to pay to Executive any outstanding
amounts due to Executive by the Company at the time of termination, including
travel expenses, loans and Company charges on personal credit cards. In
addition, the Company shall be responsible for all Company charges made on any
Company Credit Card, or other Company credit account, that is personally
guaranteed by Executive.

7.   Confidential Information. Executive agrees to, and hereby ratifies and
confirms, the terms of the Confidentiality/Non-Compete Agreement dated March 16,
1998.

8.   Notices. Any and all notices or other communications required or permitted
to be given under any of the provisions of this Agreement shall be in writing
and shall be deemed to have been duly given when personally delivered or mailed
by first class registered mail, return receipt requested, or by commercial
courier or delivery service, or by facsimile, addressed to the parties at the
addresses set forth below (or at such other address as any party may specify by
notice to all other parties given as aforesaid):

  (a)   if to the Company, to:
AbTech Industries, Inc.
4110 N. Scottsdale Road
Suite 235
Scottsdale, AZ 85251
Attn: Chief Financial Officer     (b)   if to Executive, to:
Mr. Lane J. Castleton
2727 E. Pegasus St.
Gilbert, AZ 85234

    and/or to such other persons and addresses as any party shall have specified
in writing to the other by notice as aforesaid.

9.   Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company. Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan,
policy, practice or

-4-



--------------------------------------------------------------------------------



 



    program of or any contract or agreement with the Company at or subsequent to
the date of termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

10.   Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.

11.   Miscellaneous.

  (a)   This writing constitutes the entire agreement of the parties with
respect to the subject matter hereof and may not be modified, amended or
terminated except by a written agreement signed by all of the parties hereto.  
  (b)   This Agreement shall not be assignable by Executive, but it shall be
binding upon, and shall inure to the benefit of his heirs, executors,
administrators and legal representatives. The Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns.     (c)
  No waiver of any breach or default hereunder shall be considered valid unless
in writing, and no such waiver shall be deemed a waiver of any subsequent breach
or default of the same or similar nature.     (d)   If any provision of this
Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render invalid or unenforceable any other severable provision of this
Agreement, and this Agreement shall be carried out as if any such invalid or
unenforceable provision were not contained herein, unless the invalidity or
unenforceability of such provision substantially impairs the benefits of the
remaining portions of this Agreement.     (e)   The section headings contained
herein are for the purpose of convenience only and are not intended to define or
limit the contents of said sections.     (f)   This Agreement may be executed in
two or more counterparts, all of which taken together shall be deemed one
original.     (g)   This Agreement shall be deemed to be a contract under the
laws of the State of Arizona and for all purposes shall be construed and
enforced in accordance with the internal laws of said state without regard to
the principles of conflicts of law.     (h)   This Agreement shall not confer
any rights or remedies upon any person or entity other than the parties hereto
and their respective successors and permitted assigns.     (i)   Each party
hereby irrevocably consents to the sole and exclusive jurisdiction and venue of
the courts of the State of Arizona and of any Federal court located in the State
of Arizona in connection with any action or proceeding arising out of or
relating to this Agreement, or the breach thereof. Each party hereby irrevocably
waives any objection, including without limitation any objection to the laying
of venue or based on the grounds of forum non conveniens, which

-5-



--------------------------------------------------------------------------------



 



      such party may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement.

ACCEPTED AND AGREED TO AS OF THIS 13th DAY OF MAY, 2009.

                  BY:   /s/ Lane J. Castleton         Executive - Lane J.
Castleton   

            BY: AbTech Industries, Inc.
      /s/ Jonathan Thatcher       Jonathan Thatcher,
Director and Chairman,      Compensation Committee              /s/ Glenn R.
Rink       Glenn R. Rink,
President, Chief Executive Officer         

-6-